DISMISS; and Opinion Filed November 16, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01145-CV

                 IN THE INTEREST OF J.A.K. AND J.W.K., CHILDREN

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-11304

                            MEMORANDUM OPINION
                        Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Brown

       Before the Court is appellants’ motion to dismiss the appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE




181145F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF J.A.K. AND                      On Appeal from the 302nd Judicial District
 J.W.K., CHILDREN                                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-17-11304.
 No. 05-18-01145-CV                                 Opinion delivered by Justice Brown,
                                                    Justices Bridges and Whitehill
                                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellees Jennifer Kirtland, JEK Lending, LLC, and JEK Sep/Property, L.P.
recover their costs, if any, of this appeal from appellants John Kirtland, Kirtland Realty Group,
L.P., 1907 Elm GP Corp., 1900 Pacific GP Corp., PetroCorrigan GP, LLC, PetroCorrigan
Development GP Corp., KRG GenPar, LLC, T.W. Duke Capital, LP, and TWDC GenPar, LLC.


Judgment entered this 16th day of November, 2018.




                                              –2–